Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
as of this ___ day of                     , 20___, by and between Corrections
Corporation of America, a Maryland corporation (the “Company”), and
                                         (“Indemnitee”).
     WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company;
     WHEREAS, highly qualified individuals have become more reluctant to serve
corporations as directors or officers unless they are provided adequate
protection through insurance and indemnification against the risks of claims and
actions against them arising out of their service to and activities on behalf of
such corporations;
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that the increased difficulty in attracting and retaining such individuals is
detrimental to the best interests of the Company’s stockholders and the Company
should act to assure such individuals that there will be increased certainty of
such protection in the future;
     WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, such individuals to the fullest extent permitted by applicable law so that
they will serve or continue to serve the Company free from undue concern that
they will not be so indemnified;
     WHEREAS, at the request of the Company, Indemnitee currently serves as [a
member of the Company’s Board of Directors] [and] [an officer of the Company]
and may, therefore, be subjected to claims, suits or proceedings arising as a
result of [his][her] service;
     WHEREAS, as an inducement to Indemnitee to continue to serve as such
[director] [and] [officer], the Company has agreed to enter into this Agreement
to indemnify and advance expenses and costs incurred by Indemnitee in connection
with any claims, suits or proceedings arising as a result of [his][her] service,
to the maximum extent permitted by law;
     WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be indemnified on the terms set forth in this Agreement; and
     WHEREAS, this Agreement is a supplement to and in furtherance of the
provisions of the Company’s Bylaws regarding indemnification and advancement of
expenses and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of the Indemnitee thereunder.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
     SECTION 1. Definitions. For the purposes of this Agreement:
          (a) “Change in Control” shall have the meaning set forth in the
Company’s 2008 Stock Incentive Plan, as amended from time to time.
          (b) “Corporate Status” means the status of a person as a present or
former director, officer, employee or agent of the Company or as a director,
trustee, officer, partner, manager, managing

 



--------------------------------------------------------------------------------



 



member, fiduciary, employee or agent of any other foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise that such person is or was serving in
such capacity at the request of the Company. As a clarification and without
limiting the circumstances in which Indemnitee may be serving at the request of
the Company, service by Indemnitee shall be deemed to be at the request of the
Company if Indemnitee serves or served as a director, trustee, officer, partner,
manager, managing member, fiduciary, employee or agent of any corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise of which (i) a majority of the voting power or equity
interest is owned directly or indirectly by the Company or (ii) the management
is controlled directly or indirectly by the Company.
          (c) “Disinterested Director” means a director of the Company who is
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
          (d) “Expenses” shall include all reasonable and out-of-pocket
attorneys’ fees and costs, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, federal, state, local
or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, ERISA excise taxes and penalties
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in or otherwise
participating in a Proceeding. Expenses shall also include Expenses incurred in
connection with asserting compulsory counterclaims that negate a plaintiff’s
claims and Expenses incurred in connection with any appeal resulting from any
Proceeding including, without limitation, the premium, security for and other
costs relating to any cost bond supersedes bond or other appeal bond or its
equivalent.
          (e) “Independent Counsel” means a law firm, or member of a law firm,
that is experienced in matters of corporation law as applicable to Maryland and
neither is, nor in the past five years has been, retained to represent: (i) the
Company or Indemnitee in any matter material to either such party, or (ii) any
other party to or participant or witness in the Proceeding giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.
          (f) “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other proceeding (whether civil,
criminal, administrative or investigative), including any appeal therefrom. If
Indemnitee reasonably believes that a particular situation may lead to or
culminate in the institution of a Proceeding, such situation may also be
considered a “Proceeding”.
     SECTION 2. Indemnification — General. The Company shall indemnify and
advance Expenses to Indemnitee as provided in this Agreement and otherwise to
the fullest extent permitted by Maryland law in effect on the date hereof or to
such extent as Maryland law thereafter from time to time may permit; provided,
however, that no change in Maryland law shall have the effect of reducing the
benefits available to Indemnitee hereunder based on Maryland law as in effect on
the date hereof. The rights of Indemnitee provided in this Section 2 shall
include, without limitation, the rights set forth in the other sections of this
Agreement, including any additional indemnification permitted by
Section 2-418(g) of the Maryland General Corporation Law (hereafter, the
“MGCL”).
     SECTION 3. Rights to Indemnification. Except as otherwise provided by
Section 12, if, by reason of Indemnitee’s Corporate Status, Indemnitee was, is,
or is threatened to be made, a party to any

2



--------------------------------------------------------------------------------



 



Proceeding, Indemnitee shall be indemnified against all judgments, penalties,
fines and amounts paid in settlement and all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding, unless it is established that (i) the act or omission of Indemnitee
was material to the matter(s) giving rise to the Proceeding and (A) was
committed in bad faith or (B) was the result of active and deliberate
dishonesty; (ii) Indemnitee actually received an improper personal benefit in
money, property or services; or (iii) in the case of any criminal Proceeding,
Indemnitee had reasonable cause to believe that the act or omission was
unlawful.
     SECTION 4. Court-Ordered Indemnification. Notwithstanding any other
provision of this Agreement to the contrary, a court of appropriate
jurisdiction, upon application of Indemnitee and such notice as the court shall
require, may order indemnification in the following circumstances:
          (a) if it determines Indemnitee is entitled to reimbursement under
Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in which
case Indemnitee shall be entitled to recover the expenses of securing such
reimbursement; or
          (b) if it determines that Indemnitee is fairly and reasonably entitled
to indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standard of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, in which case the court may order
such indemnification as the court shall deem proper. However, indemnification
with respect to any Proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Expenses.
     SECTION 5. Indemnification for Expenses of a Party Who is Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is successful, on the merits or otherwise, in the defense of any
Proceeding to which he or she is made a party (or otherwise becomes a
participant) by reason of his or her Corporate Status, or in the defense of any
claim, issue or matter in the Proceeding, Indemnitee shall be indemnified
against all Expenses (including any fees and expenses of plaintiff’s counsel)
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with the Proceeding, claim, issue or matter in which he or she has
been successful. For purposes of this Section 5, the term “successful on the
merits or otherwise” shall include, but not be limited to, the termination of
any claim, issue or matter in a Proceeding by withdrawal or dismissal, with or
without prejudice.
     SECTION 6. Indemnification of Expenses of a Witness. Notwithstanding any
other provision of this Agreement, if Indemnitee is or may be, by reason of
Indemnitee’s Corporate Status, made a witness or otherwise asked to participate
in any Proceeding to which Indemnitee is not a party, Indemnitee shall be paid
or reimbursed all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.
     SECTION 7. Contribution. If the indemnity contained in Section 2, 3 or 5 of
this Agreement is unavailable or insufficient to hold Indemnitee harmless in a
Proceeding described therein, then in accordance with applicable law and
separate from and in addition to the indemnity provided elsewhere herein, the
Company shall contribute to the amount paid or payable by Indemnitee as a result
of such Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by or on behalf of Indemnitee in connection
with such Proceeding or any claim, issue or matter therein, (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and Indemnitee, or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Company and Indemnitee in connection with the action
or inaction which resulted in such Expenses, judgments, penalties, fines or
amounts paid in settlement, as well as any other relevant

3



--------------------------------------------------------------------------------



 



equitable considerations. In connection with the registration of the Company’s
securities, the relative benefits received by the Company and Indemnitee shall
be deemed to be in the same respective proportions that the net proceeds from
the offering (before deducting expenses) received by the Company and Indemnitee,
in each case as set forth in the table on the cover page of the applicable
prospectus, bear to the aggregate public offering price of the securities so
offered. The relative fault of the Company and Indemnitee shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or Indemnitee and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company and Indemnitee agree that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata or per capita allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this Section. In connection with any registration of the Company’s
securities, in no event and notwithstanding the other provisions of this
Section 7 shall Indemnitee be required to contribute any amount hereunder in
excess of the lesser of (i) that proportion of the total of such Expenses,
judgments, penalties, fines or amounts paid in settlement indemnified against
equal to the proportion of the total securities sold under such registration
statement that is being sold by Indemnitee or (ii) the proceeds received by
Indemnitee from his or her sale of securities under such registration statement.
No person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act of 1933, as amended) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.
     SECTION 8. Advancement of Expenses. Except as otherwise provided in
Section 12, the Company shall pay or reimburse all Expenses reasonably incurred
by or on behalf of Indemnitee in connection with any Proceeding to which
Indemnitee is, or is threatened to be made, a party by reason of Indemnitee’s
Corporate Status, in advance of the final disposition of such Proceeding, from
time to time and as incurred, within ten (10) days after the receipt by the
Company of a statement or statements from Indemnitee requesting such advance or
advances. Such statement or statements shall include satisfactory evidence and
documentation as to the amount of such Expenses and shall be preceded or
accompanied by (i) a written affirmation by Indemnitee of Indemnitee’s good
faith belief that he or she has met the standard of conduct necessary for
indemnification by the Company, as authorized by the MGCL and this Agreement and
(ii) a written undertaking, in the form attached hereto as Exhibit A or in such
form as may be required under applicable law as in effect at the time of the
execution thereof, by or on behalf of Indemnitee to repay the portion of any
Expenses advanced relating to claims, issues or matters in the Proceeding as to
which it shall ultimately be determined that Indemnitee has not met the standard
of conduct and is therefore not entitled to be indemnified against such
Expenses. Indemnitee’s written certification together with a copy of the
statement paid or to be paid by Indemnitee shall constitute satisfactory
evidence as to the amount of such Expenses. To the extent that Expenses advanced
to Indemnitee do not relate to a specific claim, issue or matter in the
Proceeding, such Expenses shall be allocated on a reasonable and proportionate
basis. The undertaking required by this Section 8 shall be an unlimited general
obligation by or on behalf of Indemnitee and shall be accepted without reference
to Indemnitee’s financial ability to repay such advanced Expenses and without
any requirement to post security therefor. Advances shall be unsecured and
interest free. Such advances are deemed to be an obligation of the Company to
Indemnitee hereunder, and shall in no event be deemed a personal loan.

4



--------------------------------------------------------------------------------



 



     SECTION 9. Procedure for Determination of Entitlement to Indemnification.
          (a) To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The officer of the Company receiving such a request
shall, promptly upon its receipt, advise the Board in writing that Indemnitee
has requested indemnification.
          (b) Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 9(a) (or, if indemnification is unavailable,
contribution pursuant to Section 7 hereof), a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall promptly
be made in the specific case: (i) if a Change in Control shall have occurred, by
Independent Counsel, in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee, which Independent Counsel shall be selected by
Indemnitee and approved by the Board (or a duly authorized committee thereof) in
accordance with Section 2-418(e)(2)(ii) of the MGCL, which approval will not be
unreasonably withheld; or (ii) if a Change in Control shall not have occurred,
(A) by the Board, by a majority vote of a quorum consisting of Disinterested
Directors or, if such a quorum cannot be obtained, then by a majority vote of a
duly authorized committee of the Board consisting solely of one or more
Disinterested Directors, or (B) if there are no Disinterested Directors or if so
directed by a majority vote of a quorum of the Disinterested Directors (or a
duly authorized committee thereof), by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee, which
Independent Counsel shall be selected by the Board (or a duly authorized
committee thereof) in accordance with Section 2-418(e)(2)(ii) of the MGCL and
approved by Indemnitee, which approval will not be unreasonably withheld, or
(C) if so directed by a majority of the members of the Board, by the
stockholders of the Company. If, with regard to Section 7 of this Agreement,
such a determination is not permitted by law or, in the case of a determination
to be made pursuant to Section 9(b)(ii), if by a majority vote a quorum of
Disinterested Directors so directs, such determination shall be made by an
appropriate court of the State of Maryland or the court in which the Proceeding
giving rise to the claim for indemnification is brought. If it is determined
that Indemnitee is entitled to indemnification or contribution, payment to
Indemnitee shall be made in full within ten (10) days after such determination.
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination in the discretion of the Board or
Independent Counsel. Any costs or expenses (including reasonable attorneys’ fees
and disbursements) incurred by Indemnitee in so cooperating with the person,
persons or entity making such determination or otherwise in connection with
Indemnitee’s request for indemnification shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom. The Company shall pay the fees and expenses of
Independent Counsel, if one is appointed.

5



--------------------------------------------------------------------------------



 



     SECTION 10. Presumptions and Effect of Proceedings.
          (a) Except as set forth in Section 2-418(b)(3)(ii) of the MGCL, in
making any determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall in each
case presume that Indemnitee is entitled to indemnification under this
Agreement, and the Company shall in each case have the burden of proof to
overcome that presumption in connection with the making by any person, persons
or entity of any determination contrary to that presumption.
          (b) If the person, persons or entity making the determination whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after receipt by the Company of the request therefor (or,
if Independent Counsel is making the determination, within sixty (60) days after
the appointment of Independent Counsel), the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification, in the absence of (i) a misstatement
by Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
Maryland law. The sixty (60)-day period may be extended for a reasonable time,
not to exceed thirty (30) days, if the person, persons or entity making said
determination in good faith requires additional time for obtaining or evaluating
relevant documentation and information. The foregoing provisions of this Section
10(b) shall not apply if the determination of entitlement to indemnification is
to be made by the stockholders and if within fifteen (15) days after receipt by
the Company of the request for such determination the Board resolves to submit
such determination to the stockholders for consideration at an annual or special
meeting thereof to be held within seventy-five (75) days after the date of such
receipt and such determination is made at such meeting.
          (c) The termination of any Proceeding or of any claim, issue or matter
therein by judgment, order or settlement shall not of itself adversely affect
the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not meet the standard of conduct.
     SECTION 11. Remedies of Indemnitee.
          (a) In the event that (i) a determination is made pursuant to
Section 9 that Indemnitee is not entitled to indemnification or contribution, as
the case may be, under this Agreement, (ii) advancement of Expenses is not
timely made pursuant to Section 8, (iii) no determination of entitlement to
indemnification shall have been made within ninety (90) days after receipt by
the Company of the request for indemnification, (iv) payment of indemnification
is not made pursuant to Section 5 within ten (10) days after receipt by the
Company of a written request therefor, together with a statement reasonably
evidencing the Expenses incurred by Indemnitee, (v) payment of indemnification
or contribution, as the case may be, is not made within ten (10) days after a
determination of entitlement thereto has been made pursuant to Section 9 or
deemed to have been made pursuant to Section 10(b), Indemnitee shall be entitled
to an adjudication in any court of competent jurisdiction of Indemnitee’s
entitlement to such indemnification or advancement of Expenses. Indemnitee shall
commence any such proceeding seeking an adjudication within 180 days following
the date on which Indemnitee first has the right to commence such proceedings
pursuant to this Section 11(a). The Company shall not oppose Indemnitee’s right
to seek any adjudication. If Indemnitee commences a judicial proceeding pursuant
to this Section 11, Indemnitee shall not be required to reimburse the Company
for any advanced Expenses pursuant to Section 8 of this Agreement until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).

6



--------------------------------------------------------------------------------



 



          (b) In the event that a determination shall have been made pursuant to
Section 9 that Indemnitee is not entitled to indemnification, any judicial
proceeding commenced pursuant to this Section 11 shall be conducted in all
respects as a de novo trial on the merits and Indemnitee shall not be prejudiced
by reason of that adverse determination. In any judicial proceeding commenced
pursuant to this Section 11, the Company shall have the burden of proving that
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.
          (c) If a determination shall have been made or deemed to have been
made pursuant to Section 9 or 10 that Indemnitee is entitled to indemnification
or contribution, as the case may be, the Company shall be bound by such
determination in any judicial proceeding commenced pursuant to this Section 11,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or
(ii) prohibition of such indemnification under applicable law.
          (d) The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding commenced pursuant to this
Section 11 that the procedures and presumptions of this Agreement are not valid,
binding or enforceable and shall stipulate in any such court that the Company is
bound by all the provisions of this Agreement.
          (e) In the event Indemnitee, pursuant to this Section 11, seeks a
judicial adjudication to enforce Indemnitee’s rights under, or seeks to recover
damages for breach of, this Agreement, Indemnitee shall be entitled to recover
from the Company, and shall be indemnified by the Company against, any and all
expenses of the types described in the definition of Expenses in Section 1 of
this Agreement actually and reasonably incurred by Indemnitee in such judicial
adjudication, but only if Indemnitee prevails therein. If it shall be determined
in said judicial adjudication that Indemnitee is entitled to receive part but
not all of the indemnification or contribution or advancement of expenses
sought, such expenses incurred by Indemnitee in connection with such judicial
adjudication shall be appropriately apportioned.
          (f) Interest shall be paid by the Company to Indemnitee at the maximum
rate allowed to be charged for judgments under the Courts and Judicial
Proceedings Article of the Annotated Code of Maryland for amounts which the
Company pays or is obligated to pay hereunder for the period commencing with the
date on which Indemnitee requests indemnification, reimbursement or advancement
of any Expenses and ending on the date such payment is made to Indemnitee by the
Company.
     SECTION 12. Exceptions to Right of Indemnification or Advance of Expenses.
Notwithstanding any other provision herein to the contrary, Indemnitee shall not
be entitled pursuant to this Agreement to:
          (a) indemnification in respect of any claim, issue or matter in any
Proceeding by or in the right of the Company as to which Indemnitee shall have
been adjudged to be liable to the Company;
          (b) indemnification in respect of any Proceeding charging improper
personal benefit to Indemnitee in which Indemnitee was adjudged liable on the
basis that personal benefit was improperly received;
          (c) indemnification or advancement of Expenses with respect to any
Proceeding brought by Indemnitee, unless (a) the Proceeding is brought to
enforce indemnification or advancement of Expenses under this Agreement, and
then only to the extent in accordance with and as authorized by

7



--------------------------------------------------------------------------------



 



Section 11 of this Agreement or (b) the Charter or Bylaws of the Company, a
resolution of the Board or an agreement approved by the Board to which the
Company is a party expressly provide otherwise;
          (d) indemnification or advancement of Expenses to the extent
prohibited by Maryland law, except as set forth in Section 4 of this Agreement;
or
          (e) indemnification for amounts paid in settlement of any Proceeding
without the Company’s prior written consent, which shall not be unreasonably
withheld.
     SECTION 13. Defense of the Underlying Proceeding.
          (a) Indemnitee shall notify the Company promptly upon being served
with or receiving any summons, citation, subpoena, complaint, indictment,
information, notice, request or other document relating to any Proceeding which
may result in the right to indemnification or the advance of Expenses hereunder;
provided, however, that the failure to give any such notice shall not disqualify
Indemnitee from the right, or otherwise affect in any manner any right of
Indemnitee, to indemnification or the advance of Expenses under this Agreement
unless the Company’s ability to defend in such Proceeding or to obtain proceeds
under any insurance policy is materially and adversely prejudiced thereby, and
then only to the extent the Company is thereby actually so prejudiced.
          (b) Subject to the provisions of the last sentence of this Section
13(b) and of Section 13(c) below, the Company shall have the right to assume the
defense of Indemnitee in any Proceeding which may give rise to indemnification
hereunder with counsel reasonably acceptable to Indemnitee; provided, however,
that the Company shall notify Indemnitee of any such decision to defend within
fifteen (15) calendar days following receipt of notice of any such Proceeding
under Section 13(a) above. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding.
The Company shall not, without the prior written consent of Indemnitee, which
shall not be unreasonably withheld or delayed, consent to the entry of any
judgment against Indemnitee or enter into any settlement or compromise which
(i) includes an admission of fault of Indemnitee, (ii) does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release shall be in form and substance
reasonably satisfactory to Indemnitee or (iii) would impose any Expense,
judgment, fine, penalty or limitation on Indemnitee. This Section 13(b) shall
not apply to a Proceeding brought by Indemnitee under Section 11 above.
          (c) Notwithstanding the provisions of Section 13(b) above, if in a
Proceeding to which Indemnitee is a party by reason of Indemnitee’s Corporate
Status, (i) Indemnitee reasonably concludes, based upon an opinion of counsel
approved by the Company, which approval shall not be unreasonably withheld, that
he or she may have separate defenses or counterclaims to assert with respect to
any issue which may not be consistent with other defendants in such Proceeding,
(ii) Indemnitee reasonably concludes, based upon an opinion of counsel approved
by the Company, which approval shall not be unreasonably withheld, that an
actual or apparent conflict of interest or potential conflict of interest exists
between Indemnitee and the Company, or (iii) if the Company fails to assume the
defense of such Proceeding in a timely manner, Indemnitee shall be entitled to
be represented by separate legal counsel of Indemnitee’s choice, subject to the
prior approval of the Company, which shall not be unreasonably withheld, at the
expense of the Company. In addition, if the Company fails to comply with any of
its obligations under this Agreement or in the event that the Company or any
other person takes any action to declare this Agreement void or unenforceable,
or institutes any Proceeding to deny or to recover from Indemnitee the benefits
intended to be provided to Indemnitee hereunder, Indemnitee shall have the right
to retain counsel of Indemnitee’s choice, subject to the prior approval of the
Company, which shall not be

8



--------------------------------------------------------------------------------



 



unreasonably withheld, at the expense of the Company (subject to Section 11(e)
of this Agreement), to represent Indemnitee in connection with any such matter.
The Company shall not be entitled, without the consent of Indemnitee, to assume
the defense of any claim brought by or in the right of the Company or as to
which counsel for Indemnitee shall have reasonably made the conclusion provided
for in clause (ii) above.
     SECTION 14. Non-Exclusivity; Insurance; Subrogation.
          (a) The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights, by indemnification or otherwise, to which Indemnitee may at any
time be entitled under applicable law, the Company’s Charter or Bylaws, any
agreement, a vote of the Company’s stockholders, a resolution of the Board, or
otherwise. No amendment, alteration or repeal of this Agreement or any provision
hereof shall be effective as to Indemnitee with respect to any act or omission
by Indemnitee prior to such amendment, alteration or repeal.
          (b) For so long as Indemnitee serves as a director [officer] and for a
period thereafter so long as such director [officer] remains subject to
liability under applicable statutes of limitations, the Company will cause to be
maintained in full force and effect directors’ and officers’ liability insurance
covering Indemnitee or any claim made against Indemnitee by reason of his or her
Corporate Status, on terms and conditions deemed appropriate by the Board.
Without in any way limiting any other obligation under this Agreement, the
Company shall indemnify Indemnitee for any payment by Indemnitee arising out of
the amount of any deductible or retention and the amount of any excess of the
aggregate of all judgments, penalties, fines, settlements and Expenses actually
and reasonably incurred by Indemnitee in connection with a Proceeding over the
coverage of any insurance referred to in the previous sentence. If the Company
receives from Indemnitee any notice of the commencement of a Proceeding, the
Company shall give prompt notice of the commencement of such Proceeding to the
insurers in accordance with the procedures set forth in the policy. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policy.
          (c) In the event of any payment by the Company under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.
          (d) The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable or payable or reimbursable hereunder
if and to the extent that Indemnitee has otherwise actually received such
payment under any insurance policy maintained by the Company, contract,
agreement or otherwise.
     SECTION 15. Duration of Agreement. This Agreement shall continue until and
terminate ten (10) years after the date that Indemnitee shall have ceased to
serve as a director, officer, employee, or agent of the Company or of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise which Indemnitee served at the request
of the Company; provided, however, that the rights of Indemnitee hereunder shall
continue until the final termination of any Proceeding then pending in respect
of which Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 11 relating thereto.

9



--------------------------------------------------------------------------------



 



     SECTION 16. Successors and Assigns.
          (a) The indemnification and advance of Expenses provided by, or
granted pursuant to, this Agreement shall be binding upon and be enforceable by
the parties hereto and their respective successors and assigns (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), shall
continue as to an Indemnitee who has ceased to be a director, officer, employee
or agent of the Company or of any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company,
and shall inure to the benefit of Indemnitee and Indemnitee’s spouse, assigns,
heirs, devisees, executors and administrators and other legal representatives.
          (b) The Company shall require and cause any successor (whether direct
or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.
     SECTION 17. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.
     SECTION 18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought need
be produced to evidence the existence of this Agreement.
     SECTION 19. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
     SECTION 20. Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
     SECTION 21. Mutual Acknowledgement. Both the Company and Indemnitee
acknowledge that in certain instances federal law or public policy may prohibit
the Company from indemnifying Indemnitee under this Agreement or otherwise.
Indemnitee understands and acknowledges that the Company shall not be required
to provide indemnification or advance Expenses in violation of applicable law.
     SECTION 22. Notice to the Company’s Stockholders. Any indemnification of,
or advancement of Expenses, to Indemnitee arising out of a Proceeding by or in
the right of the Company, shall be

10



--------------------------------------------------------------------------------



 



reported in writing to the stockholders of the Company with the notice of the
next stockholders’ meeting or prior to the meeting.
     SECTION 23. Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (i) when delivered by hand (with written confirmation of receipt),
(ii) on the next business day after it is sent by facsimile with confirmation of
transmission by the transmitting equipment, (iii) when received by the
addressee, if sent by certified mail, return receipt requested, or (iv) when
received by the addressee, if sent by a nationally recognized overnight delivery
service, return receipt requested, in each case to the appropriate addresses or
facsimile numbers set forth below (or to such other addresses or facsimile
numbers as a party may designate by written notice to the other party):
     (a) If to Indemnitee, to the address set forth under the signature of
Indemnitee below.
     (b) If to the Company, to:
Corrections Corporation of America
10 Burton Hills Boulevard
Nashville, Tennessee 37215
Attn: G.A. Puryear, IV, Executive Vice President, General Counsel and Secretary
     SECTION 24. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland without application of the conflict of laws principles
thereof.
     SECTION 25. Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to jurisdiction and venue of the courts of the State of
Maryland for all purposes in connection with any Proceeding which arises out of
or relates to this Agreement and agree that any Proceeding instituted under this
Agreement shall be commenced, prosecuted and continued only in the courts of the
State of Maryland. COMPANY AND INDEMNITEE HEREBY IRREVOCABLY WAIVE ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.
[SIGNATURE PAGE FOLLOWS]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date first above written.

                  COMPANY:
 
                CORRECTIONS CORPORATION OF AMERICA
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                INDEMNITEE:  
 
                          Name:     Address:     Facsimile:

12



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED
The Board of Directors of Corrections Corporation of America
Re: Undertaking to Repay Expenses Advanced
Ladies and Gentlemen:
This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the ___ day of                     , 200___, by and between
Corrections Corporation of America (the “Company”) and the undersigned
Indemnitee (the “Indemnification Agreement”), pursuant to which I am entitled to
advance of expenses in connection with [Description of Proceeding] (the
“Proceeding”).
Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.
I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm that at all
times, insofar as I was involved in any of the facts or events giving rise to
the Proceeding, I (1) did not act in bad faith or with active or deliberate
dishonesty, (2) did not receive any improper personal benefit in money, property
or services and (3) in the case of any criminal proceeding, had no reasonable
cause to believe that any act or omission by me was unlawful.
In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if it is established
that (1) an act or omission by me was material to the matter giving rise to the
Proceeding and (a) was committed in bad faith or (b) was the result of active
and deliberate dishonesty, or (2) I actually received an improper personal
benefit in money, property or services or (3) in the case of any criminal
proceeding, I had reasonable cause to believe that the act or omission was
unlawful, then I shall promptly reimburse the Company the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established. To the extent that
Advanced Expenses do not relate to a specific claim, issue or matter in the
Proceeding, I agree that such Expenses shall be allocated on a reasonable and
proportionate basis.
IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on
This                      day of                      20__.
INDEMNITEE:

                 
Name:
       
 
 
 
   

13